1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Applicant ‘s amendment of June 18, 2020 is acknowledged. It is noted that Claims 3, 5 are amended. 
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
4. 	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabe [US5594210].
Claim 1,  Yabe discloses a connector configured to bring an object into conduction, the connector comprising:
 	a pair of fitting bodies 53a, 53b fittable to each other; and a filler 87 with which at least one fitting body 53a/53b of said pair of fitting bodies is loaded, wherein a fitting body 53 of said pair of fitting bodies 53a/53b includes an accommodating portion configured to accommodate an end of said object 31, 33, and said filler 87 is configured to cover the end of said object in said accommodating portion.
Claim 2,  Yabe discloses the connector according to claim 1, wherein said filler 87 is configured to cover the end of said object in said accommodating portion, in a fitting state in which said pair of fitting bodies 53a/53b are fitted to each other.

    PNG
    media_image1.png
    789
    1483
    media_image1.png
    Greyscale

Claim 3,  Yabe discloses the connector according to claim 1, wherein said accommodating portion [a depth of the bodies 53a,b] is a recess 83a, 83b that is recessed in a [width] direction different from an extending [horizontal] direction [a direction along the length of cable 31, 33] of said object 31, 33, and said fitting body is configured to hold said object 31, 33 in a state in which said object extends from said accommodating portion and bends [one end of cable 33 has a bend].
Claim 4,  Yabe discloses the connector according to claim 3, wherein the direction in which said accommodating portion is recessed is approximately orthogonal to the extending direction of said object.
Claim 5,  Yabe discloses the connector according to any one of claim 1, wherein said fitting body includes a wall portion adjacent to said accommodating portion along said object.
Claim 6,  Yabe discloses the connector according to claim 5, wherein said wall portion 55a, 55b is formed in each of said pair of fitting bodies, and said object is configured to be located between a pair of said wall portions in a fitting state in which said pair of fitting bodies are fitted to each other.
Claim 7,  Yabe discloses an attachment method of attaching, to an object, a connector configured to bring said object into conduction, the attachment method comprising:
loading a pair of fitting bodies 53a/53b fittable to each other, with a filler 87; inserting an end of said object 31, 33 into an accommodating portion that is formed in a fitting body 53 of said pair of fitting bodies and loaded with said filler;

Claim 8,  Yabe discloses the attachment method according to claim 7, comprising bending said object and provisionally holding said object in said fitting body, after said inserting.
 					conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831